EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT

entered into as of the 18th day of September, 2006 (the "Effective Date"), by
and between MCG Capital Corporation (the "Company"), a Delaware corporation, and
Robert J. Merrick, an individual (the "Executive") (hereinafter collectively
referred to as the "Parties").





WHEREAS

, the Executive has heretofore been employed by the Company as its Chief Credit
Officer and the Company desires to retain the services and employment of the
Executive as the Company's Executive Vice President and Chief Investment Officer
on the terms and subject to the conditions set forth herein.





NOW, THEREFORE

, in consideration of the respective agreements of the Parties contained herein,
it is agreed as follows:





Term

. The term of employment under this Agreement shall be for the period commencing
on the date hereof, and shall continue in effect through February 28, 2010 (the
"
Initial Term
"). The Initial Term shall automatically be extended for successive one-year
periods ("
Extension Terms
" and, collectively with the Initial Term, the "
Term
") unless either the Company or the Executive gives notice of non-extension to
the other no later than sixty (60) days prior to the expiration of the
then-applicable Term. Except as otherwise provided herein, this Agreement shall
be of no further force or effect following the end of the Term.





Employment

.





The Executive shall be employed as the Executive Vice President and Chief
Investment Officer of the Company. The Executive shall perform the duties,
undertake the responsibilities and exercise the authority customarily performed,
undertaken and exercised by persons situated in a similar executive capacity.
The Executive shall report to the Chief Executive Officer of the Company.

The Executive shall devote his full working time, attention and skill to the
performance of such duties, services and responsibilities, and will use his best
efforts to promote the interests of the Company. The Executive will not, without
prior written approval of the Board of Directors of the Company (the "Board"),
engage in any other activities that would interfere with the performance of his
duties as an employee of the Company, are in violation of written policies of
the Company, are in violation of applicable law, or would create a conflict of
interest with respect to the Executive's obligations as an employee of the
Company. The Executive may (1) serve on corporate, civil or charitable boards or
committees, (2) deliver lectures and teach at educational institutions, (3)
serve as a personal representative or trustee, (4) manage his personal,
financial and legal affairs, and (5) invest personally in any business where no
conflict of interest exists between such investment and the business of the
Company, as long as the foregoing activities do not materially interfere with
Executive's performance of his duties as an employee of the Company.



Compensation

.





Base Salary

. During the Term, the Company agrees to pay or cause to be paid to the
Executive a base salary at the rate of $
225,000
per annum (such base salary, as may be adjusted from time to time in accordance
with this Section, the
"Base Salary"
). Such Base Salary shall be payable in accordance with the Company's customary
practices applicable to its executives. Such Base Salary shall be reviewed (and
may be adjusted) at least annually by either the Board or the Compensation
Committee of the Board (the
"Compensation Committee"
). Such Base Salary may be reduced only if such reduction is implemented by the
Company as part of an overall general salary reduction plan among all of its
executive employees and such reduction to the Base Salary on a percentage basis
is equal to or less than the percentage reduction otherwise implemented under
such plan.





Bonus

. During the Term, the Executive will be eligible to receive annual bonuses
based upon achieving annual individual and corporate performance goals
determined from time to time by either the Board or the Compensation Committee
after consultation with the Executive (the
"Annual Bonus"
). The Executive's target annual bonus opportunity will equal 100% of Base
Salary (the
"Target Annual Bonus"
), but the Executive will have the opportunity to earn an annual bonus between
0% and 200% of Base Salary. The actual annual bonus for any year will depend on
the achievement of performance goals, which will generally be based on
individual and corporate goals, as determined from time to time by either the
Board or the Compensation Committee.



Restricted Stock

.





The Executive shall be granted 75,000 shares of restricted common stock of the
Company (the "Restricted Stock"), pursuant to the terms and conditions of the
Company's 2006 Employee Restricted Stock Plan and form of restricted stock
agreements approved by either the Board or the Compensation Committee. The
Restricted Stock shall become non-forfeitable as follows, subject to accelerated
non-forfeitability as provided below:



45,000 shares of Restricted Stock (the "Time-Based Shares") shall become
non-forfeitable as follows: 3,462 shares of Restricted Stock shall become
non-forfeitable on each December 31, March 31, June 30 and September 30,
beginning on December 31, 2006 and ending on September 30, 2009 and 3,456 shares
of Restricted Stock shall become non-forfeitable on December 31, 2009, subject
to the Executive's continued employment with the Company on the applicable
forfeiture date (the "Time-Based Schedule"); and



30,000 shares of Restricted Stock shall become non-forfeitable as follows (the
"Performance-Based Shares"): 7,500 shares of Restricted Stock shall become
non-forfeitable on February 28, 2007, February 28, 2008, February 28, 2009, and
February 28, 2010, subject to (1) the Executive's continued employment with the
Company on the applicable forfeiture date, and (2) the achievement of
performance milestones that will be determined by either the Board or the
Compensation Committee, after consultation with the Executive (the
"Performance-Based Schedule").



Except as set forth in Section 5 of this Agreement and unless either the Board
or the Compensation Committee determines otherwise, any Time-Based Shares that
have not become non-forfeitable on the applicable forfeiture date as set forth
in the Time-Based Schedule shall be immediately forfeited.



Performance-Based Shares that have not become non-forfeitable on the applicable
forfeiture date as set forth in the Performance-Based Schedule (the
"Performance-Based Forfeitable Shares") shall become non-forfeitable on any
subsequent forfeiture date as set forth in the Performance-Based Schedule if
either the Board or the Compensation Committee, after consultation with the
Executive, determines that such non-forfeiture of the Performance-Based
Forfeitable Shares is warranted due to the achievement of performance milestones
prior to or on such subsequent forfeiture date; provided, however, that unless
either the Board or the Compensation Committee determines otherwise, the
Executive shall immediately forfeit any forfeitable Performance-Based
Forfeitable Shares on the earlier of (a) the Executive's Termination Date, which
occurs prior to a Change in Control, or (b) February 28, 2010.



The Executive will be entitled to receive any cash dividends that are paid on
the shares of Restricted Stock while such shares are held by the Executive;
provided, however, that the Executive shall not be entitled to receive dividends
on Performance-Based Forfeitable Shares until the date that such
Performance-Based Forfeitable Shares become non-forfeitable in accordance with
Section 3(c)(iii), if applicable.



In addition to the Restricted Stock, the Executive will have the opportunity
each year to receive an annual grant of shares of restricted common stock of the
Company, subject to the approval of either the Board or the Compensation
Committee in its sole discretion.



Benefits

. During the Term, the Executive shall be entitled to participate in all
employee benefit plans, practices and programs maintained by the Company and
made available to employees generally including, without limitation, all
pension, retirement, profit sharing, savings, medical, hospitalization,
disability, dental, life or travel accident insurance benefit plans, vacation
and sick leave. The Executive's participation in such plans, practices and
programs shall be on the same basis and terms as are applicable to employees of
the Company generally.





Expenses

. During the Term, the Company agrees to pay all reasonable expenses, subject to
reasonable documentation, incurred by the Executive in furtherance of the
Company's business, including, without limitation, traveling and entertainment
expenses.





Executive Seminars.

During the Term, the Executive agrees to annually attend an executive training
seminar at the Company's expense.





Key Man Life Insurance

. At any time during the Term, the Company shall have the right to insure the
life of the Executive for the Company's sole benefit. The Company shall have the
right to determine the amount of insurance ("
Company Limit
") and the type of policy, provided, however, that the Executive shall have the
right, if the policy permits, to require the Company to purchase an amount of
insurance in excess of the Company Limit (the "
Executive Limit
") if the Executive pays to the Company each month the difference between (i)
the insurance premium for a policy at the Company Limit and (ii) the insurance
premium for a policy at the Executive Limit. The Executive shall cooperate with
the Company in obtaining such insurance policy by submitting to physical
examinations, by supplying all information reasonably required by any insurance
carrier, and by executing all necessary documents reasonably required by any
insurance carrier. Except as otherwise provided in this Section, (i) the
Executive shall incur no financial obligation by executing any required
document, and (ii) shall have no interest in any such policy.





Termination of Employment

. The Executive's employment hereunder may be terminated under the following
circumstances:





Disability

. The Company may terminate the Executive's employment after having established
the Executive's Disability or the Executive can terminate if he has established
his Disability. For purposes of this Agreement,
"Disability"
means a physical or mental infirmity which impairs the Executive's ability to
substantially perform his duties under this Agreement for at least one hundred
eighty (180) days during any 365-consecutive-day period.





Cause

. The Company may terminate the Executive's employment for
"Cause"
. A termination for
"Cause"
shall mean (i) the Executive's conviction to, plea of no contest to, plea of
nolo contendere
to, or imposition of unadjudicated probation for any felony (other than a
traffic offense that does not result in incarceration), (ii) the Executive's
having been the subject of any order, judicial or administrative, obtained or
issued by the Securities Exchange Commission, for any securities violation
involving fraud or intentional misconduct, including, for example, any such
order consented to by the Executive in which findings of facts or any legal
conclusions establishing liability are neither admitted nor denied, (iii) a
material breach by the Executive of this Agreement; or (iv) the Board in good
faith determines that the Executive (A) willfully failed to substantially
perform his duties and obligations to the Company or willfully failed to carry
out, or comply with, any reasonable and lawful directive of the Board consistent
with the terms of this Agreement (other than a failure resulting from the
Executive's incapacity due to physical or mental illness) which, if it is the
first instance of such conduct, is not cured within thirty (30) days after a
written notice of demand for performance has been delivered to the Executive
specifying the manner in which the Executive has failed to perform (and, if it
is any instance of such conduct after the first instance thereof and opportunity
to cure, then no such opportunity to cure need be provided with respect to such
conduct), (B) willfully engaged in conduct which is demonstrably and materially
injurious to the Company or any of its Subsidiaries, monetarily or otherwise, or
(C) committed a willful breach of fiduciary duty or an act of fraud,
embezzlement, or misappropriation against the Company or any of its
Subsidiaries; provided, however, that no termination of the Executive's
employment shall be for Cause as set forth in clause (iv) above until (y) there
shall have been delivered to the Executive a copy of a written notice setting
forth that the Executive was guilty of the conduct set forth in clause (iv) and
specifying the particulars thereof in detail, and (z) the Executive shall have
been provided an opportunity to be heard by the Board (with the assistance of
the Executive's counsel if the Executive so desires). No act, nor failure to
act, on the Executive's part, shall be considered "
willful
" unless he has acted or failed to act, with an absence of good faith and
without a reasonable belief that his action or failure to take action was in the
best interests of the Company.





Good Reason

. The Executive may terminate his employment for
"Good Reason"
at any time within three (3) months of his knowledge of its occurrence. For
purposes of this Agreement,
"Good Reason"
shall mean the occurrence of any of the events or conditions described in the
following Subsections hereof:





A change in the Executive's status, title or position with the Company; or the
assignment to the Executive of any material duties or responsibilities that are
substantially inconsistent with such status, title or position;



A change in the Executive's responsibilities (including reporting
responsibilities) with the Company that represents a substantial change in his
responsibilities as in effect immediately prior thereto;



Any failure to pay the Executive his Base Salary or a reduction in the
Executive's Base Salary from the Base Salary in effect in the prior year (unless
such reduction is implemented in accordance with Section 3);



The Company's requiring the Executive to be based at any place outside a 50-mile
radius from the office in which the Executive is employed on the date hereof,
except for reasonably required travel on the Company's business;



A material breach by the Company of this Agreement;



A Change in Control;



The Executive not being re-elected as a member of the Board of Directors of the
Company upon expiration of his term of service as a director; and



The Company's giving notice to the Executive of non-extension of this Agreement
pursuant to the terms of Section 1.



Notwithstanding the foregoing, the occurrence of any conduct or circumstance
covered under Clauses (i) through (v) shall not constitute Good Reason if such
conduct or circumstance is cured by the Company within thirty (30) days after
written notice thereof has been delivered to the Company by the Executive
specifying the nature of such Good Reason.



Notice of Termination

. Any purported termination by the Company or by the Executive shall be
communicated by written Notice of Termination to the other. For purposes of this
Agreement, a
"Notice of Termination"
shall mean a notice which indicates the specific termination provision in this
Agreement relied upon and shall set forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of the Executive's
employment under the provision so indicated. For purposes of this Agreement, no
such purported termination of employment shall be effective without such Notice
of Termination. For the purposes of this Agreement, after a Notice of
Termination has been delivered to the Executive by the Company, he may not
terminate his employment for Good Reason or otherwise. After the Executive has
terminated his employment for Good Reason or otherwise, the Company may not
deliver a Notice of Termination to the Executive terminating his employment.





Termination Date, Etc

.
"Termination Date"
shall mean (i) in the case of the Executive's Death, the Executive's date of
Death, (ii) if the Executive's employment is terminated for Disability, the date
on which the Notice of Termination is given, (iii) if the Executive terminates
his employment, on the date no earlier than sixty days following the Notice of
Termination if such termination is announced by the Executive; provided,
however, that the Company may, in its sole discretion, advance the Termination
Date to any date following the Company's receipt of the Notice of Termination,
and (iv) if the Executive's employment is terminated for any other reason, the
date specified in the Notice of Termination, which shall not be longer than
seven (7) days after the Notice of Termination.





Compensation Upon Termination

. Upon termination of the Executive's employment during the Term, the Executive
shall be entitled to the following benefits:





If the Executive's employment is terminated by the Company for Cause or by the
Executive other than for Good Reason, then the Company shall pay the Executive
all amounts earned or accrued hereunder through the Termination Date but not
paid as of the Termination Date, including (i) Base Salary, (ii) reimbursement
for any and all monies advanced or expenses incurred in connection with the
Executive's employment and for reasonable and necessary expenses incurred by the
Executive on behalf of the Company for the period ending on the Termination
Date, (iii) accrued but unused vacation pay, and (iv) any bonuses or incentive
compensation with respect to the fiscal year ended prior to the fiscal year in
which the Termination Date occurs that was earned and unpaid (collectively,
"Accrued Compensation").



If the Executive's employment terminates for Disability or for reason of the
Executive's death, then the Executive shall be entitled to the benefits provided
below:



The Company shall pay the Executive or his beneficiaries all Accrued
Compensation;



The Company shall pay to the Executive or his beneficiaries an amount equal to
the Annual Bonus that the Executive would have been entitled to receive in
respect of the fiscal year in which the Executive's Termination Date occurs had
he continued in employment until the end of such fiscal year, calculated as if
all target performance targets and goals (if applicable) had been fully met by
the Company and by the Executive, as applicable, for such year, multiplied by a
fraction the numerator of which is the number of days in such fiscal year
through the Termination Date and the denominator of which is 365;



The Executive's Time-Based Shares shall immediately fully become non-forfeitable
with respect to that number of Time-Based Shares that were scheduled to become
non-forfeitable under the Time-Based Schedule through January 1 of the calendar
year following the calendar year in which the Executive's Termination Date
occurs; and



Immediate and full vesting or lapsing of forfeiture conditions (as applicable)
of any shares of restricted stock granted to Executive (A) which are not
Restricted Stock, (B) which vest or become non-forfeitable solely based on
Executive's continued employment with the Company, (C) which do not vest or
become non-forfeitable subject to the achievement of any performance milestones
(the "Additional Time-Based Shares"), and (D) which were scheduled to vest or
become non-forfeitable through January 1 of the calendar year following the
calendar year in which the Executive's Termination Date occurs.



If the Executive's employment with the Company shall be terminated (i) by the
Company other than for Cause, death, or Disability, or (2) by the Executive for
Good Reason, then, subject to the Executive promptly signing and not revoking a
release of claims in substantially the form attached hereto as Exhibit A, the
Executive shall be entitled to the benefits as provided below; provided, that no
amount shall be payable pursuant to this Section 5(c) on or following the date
the Executive first violates any of the covenants set forth in Section 7:



The Company shall pay the Executive all Accrued Compensation;



The Company shall pay the Executive as severance pay and in lieu of any further
compensation for periods subsequent to the Termination Date, an amount (the
"Severance Amount") equal to two times his then current Base Salary and two
times his Target Annual Bonus; which shall, except as otherwise set forth in
Section 5(c)(v), be payable in equal monthly installments during the period
beginning on the Termination Date and ending on the date twenty-four (24) months
following the Termination Date;



The Executive shall be entitled to full and immediate vesting and/or lapsing of
forfeiture conditions (as applicable) of all of the Executive's Time-Based
Shares and Additional Time-Based Shares; and



Continuation coverage for the Executive and any eligible dependents under all
the Company's group medical, dental, and hospitalization benefit plans
("Continuation Health Coverage"), until earlier of (A) twenty-four (24) months
following the Termination Date or (B) the date the Executive first (1) violates
any of the covenants set forth in Section 7 or (2) becomes eligible to
participate in any other plan that provides medical, dental, or hospitalization
benefits. As of the date that the Executive ceases to receive coverage under any
of the Company's group medical, dental, and hospitalization benefit plans
pursuant to this Section 5(c)(iv), the Executive shall be eligible to elect to
receive "COBRA" continuation coverage to the extent permitted by Section 601 et
seq. of the Employee Retirement Income Security Act of 1974, as amended.
Notwithstanding the foregoing, the Parties acknowledge and agree that no payment
or benefit shall be made pursuant to this Section 5(c)(iv) to the extent that
such payment or benefit would constitute a deferral of compensation subject to
Section 409A (and to the extent permissible any such payment or benefit shall be
modified to comply with Section 409A).



Notwithstanding anything to the contrary in Section 5(c)(ii), no Severance
Amount will be paid during the six-month period following the Termination Date
if either the Board or the Compensation Committee determines, in its good faith
judgment, that paying such amounts at the time or times indicated in Section
5(c)(ii) would cause the Executive to incur an additional tax under Section 409A
of the Code ("Section 409A"), in which case such amounts shall be paid at the
time or times indicated in this Section 5(c)(v). If the payment of any Severance
Amounts are delayed as a result of the previous sentence, on the first day
following the end of the six-month period, the Company will pay the Executive a
lump-sum amount equal to the cumulative amount that would have otherwise been
previously paid to the Executive under this Agreement with the other eighteen
months of the Severance Amount payable to the Executive in equal monthly
installments during the period beginning on the seven-month anniversary of the
Termination Date and ending on the twenty four-month anniversary thereof.



The Executive shall not be required to mitigate the amount of any payment
provided for in this Agreement by seeking other employment or otherwise and no
such payment shall be offset or reduced by the amount of any compensation or
benefits provided to the Executive in any subsequent employment other than as
provided under Section 5(c)(iv).



Executive's entitlement to any other compensation or benefits shall be
determined in accordance with the Company's employee benefit plans and other
applicable programs and practices then in effect.



Change in Control Benefits

.





General Payments

. Upon a Change in Control that occurs during the Term, the Executive will be
entitled to full and immediate vesting and/or lapsing of forfeiture provisions
(as applicable) of all of the Executive's Restricted Stock, including all
Time-Based Shares and Performance-Based Shares, and all Additional Time-Based
Shares.





Tax Payment

. In the event it shall be determined that any payment (other than the payment
provided for in this Section 6(b)) or distribution of any type to or for the
benefit of the Executive, by the Company, any Affiliate of the Company, any
Person (as defined below)

who acquires ownership or effective control of the Company or ownership of a
substantial portion of the Company's assets (within the meaning of Section 280G
of the Internal Revenue Code of 1986, as amended (the
"Code"
), and the regulations thereunder) or any Affiliate of such Person, whether paid
or payable or distributed or distributable pursuant to the terms of this
Agreement or otherwise (the
"Payments"
), is or will be subject to the excise tax imposed by Section 4999 of the Code
or any interest or penalties with respect to such excise tax, other than any
interest or penalties that arise as a result of Section 409A (such excise tax,
together with any includable interest and penalties, are collectively referred
to as the
"Excise Tax"
), then the Executive shall be entitled to receive a payment in an amount equal
to the Excise Tax imposed upon the Payments; provided, however that in the event
the aggregate value of the Payments exceeds three times the Executive's
"base amount,"
as defined in Section 280G(b)(3) of the Code, (the
"Parachute Threshold"
) by less than 10%, one or more Payments shall be reduced so that the aggregate
value of the Payments is $1.00 less than the Threshold Amount. Unless the
Executive shall have given prior written notice specifying a different order to
the Company to effectuate the foregoing, the Company shall reduce or eliminate
the Payments by first reducing or eliminating the portion of the Payments which
are not payable in cash and then by reducing or eliminating cash payments, in
each case in reverse order beginning with payments or benefits which are to be
paid the farthest in time from the Determination (as hereinafter defined). Any
notice given by the Executive pursuant to the preceding sentence shall take
precedence over the provisions of any other plan, arrangement or agreement
governing the Executive's rights and entitlements to any benefits or
compensation.





Determination By Accountant

. All mathematical determinations, and all determinations as to whether any of
the Payments are
"parachute payments"
(within the meaning of Section 280G of the Code), that are required to be made
under Section 6(b), including determinations as to whether a Excise Tax is
required, the amount of such Excise Tax and amounts relevant to the last
sentence of this Section 6(c) or whether the Payment should be reduced, shall be
made by an independent accounting firm selected by the Executive from among the
four (4) largest accounting firms in the United States (the
"Accounting Firm"
), which shall provide its determination (the
"Determination"
), together with detailed supporting calculations regarding the amount of any
Excise Tax and any other relevant matter, both to the Company and the Executive
by no later than ten (10) days following the Termination Date, if applicable, or
such earlier time as is requested by the Company or the Executive (if the
Executive reasonably believes that any of the Payments may be subject to the
Excise Tax). If the Accounting Firm determines that no Excise Tax is payable by
the Executive, it shall furnish the Executive and the Company with an opinion
reasonably acceptable to the Executive and the Company that no Excise Tax is
payable (including the reasons therefore) and that the Executive has substantial
authority not to report any Excise Tax on his federal income tax return. If an
Excise Tax is determined to be payable, it shall be paid to the Executive within
ten (10) days after the Determination (and all accompanying calculations and
other material supporting the Determination) is delivered to the Company by the
Accounting Firm. Any determination by the Accounting Firm shall be binding upon
the Company and the Executive, absent manifest error. As a result of uncertainty
in the application of Section 4999 of the Code at the time of the initial
determination by the Accounting Firm hereunder, it is possible that Excise Tax
payments not made by the Company should have been made
("Underpayment"
), or that Excise Tax payments will have been made by the Company which should
not have been made (
"Overpayments"
). In either such event, the Accounting Firm shall determine the amount of the
Underpayment or Overpayment that has occurred. In the case of an Underpayment,
the amount of such underpayment (together with any interest and penalties, other
than interest and penalties that arise under Section 409A, payable by the
Executive as a result of such Underpayment) shall be promptly paid by the
Company to or for the benefit of the Executive. In the case of an Overpayment,
the Executive shall, at the direction and expense of the Company, take such
steps as are reasonably necessary (including, if reasonable, the filing of
returns and claims for refund), and otherwise reasonably cooperate with the
Company to correct such Overpayment, provided, however, that (1) the Executive
shall not in any event be obligated to return to the Company an amount greater
than the net after-tax portion of the Overpayment that he has retained or has
recovered as a refund from the applicable taxing authorities and (2) this
provision shall be interpreted in a manner consistent with the intent of Section
6(b), it being understood that the correction of an Overpayment may result in
the Executive repaying to the Company an amount which is less than the
Overpayment. The fees and expenses of the Accounting Firm shall be paid by the
Company.





For purposes of this Agreement, "Change in Control" means the occurrence of any
of the following events:



An acquisition in one or more transactions (other than directly from the
Company) of any voting securities of the Company by any Person (as defined
below) immediately after which such Person has Beneficial Ownership (as defined
below) of fifty percent (50%) or more of the combined voting power of the
Company's then outstanding voting securities; provided, however, in determining
whether a Change in Control has occurred, voting securities which are acquired
in a "Non-Control Acquisition" (as hereinafter defined) shall not constitute an
acquisition which would cause a Change in Control. A "Non-Control Acquisition"
shall mean an acquisition by (i) an employee benefit plan (or a trust forming a
part thereof) maintained by (A) the Company or (B) any corporation or other
Person of which a majority of its voting power or its voting equity securities
or equity interest is owned, directly or indirectly, by the Company (a
"Subsidiary"), (ii) the Company or its Subsidiaries, or (iii) any Person in
connection with a "Non-Control Transaction" (as hereinafter defined);



The individuals who, as of the date hereof are members of the Board (the
"Incumbent Board"), cease for any reason to constitute at least a majority of
the members of the Board or, following a Merger (as defined below), the board of
directors of the ultimate Parent Corporation (as defined below); provided,
however, that if the election, or nomination for election by the Company's
common stockholders, of any new director was approved by a vote of at least a
majority of the Incumbent Board (or, with respect to the directors who are not
"interested persons" as defined in the Investment Company Act of 1940, by a
majority of the directors who are not "interested persons" serving on the
Incumbent Board), such new director shall, for purposes of this Agreement, be
considered as a member of the Incumbent Board; provided further, however, that
no individual shall be considered a member of the Incumbent Board if such
individual initially assumed office as a result of an actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board (a "Proxy Contest") including by reason of any agreement intended to avoid
or settle any Proxy Contest; or



The consummation of:



A merger, consolidation or reorganization involving the Company (a "Merger") or
an indirect or direct subsidiary of the Company, or to which securities of the
Company are issued, unless:



the stockholders of the Company, immediately before a Merger, own, directly or
indirectly immediately following the Merger, more than fifty percent (50%) of
the combined voting power of the outstanding voting securities of (x) the
corporation resulting from the Merger (the "Surviving Corporation") if fifty
percent (50%) or more of the combined voting power of the then outstanding
voting securities of the Surviving Corporation is not Beneficially Owned,
directly or indirectly, by another Person or group of Persons (a "Parent
Corporation"), or (y) if there is one or more Parent Corporations, the ultimate
Parent Corporation,



the individuals who were members of the Incumbent Board immediately prior to the
execution of the agreement providing for a Merger constitute at least a majority
of the members of the board of directors of (x) the Surviving Corporation or (y)
the ultimate Parent Corporation, if the ultimate Parent Corporation, directly or
indirectly, owns fifty percent (50%) or more of the combined voting power of the
then outstanding voting securities of the Surviving Corporation, and



no Person other than (a) the Company, (b) any Subsidiary, (c) any employee
benefit plan (or any trust forming a part thereof) maintained by the Company,
the Surviving Corporation, any Subsidiary, or the ultimate Parent Corporation,
or (d) any Person who, together with its Affiliates (as defined below),
immediately prior to a Merger had Beneficial Ownership of fifty percent (50%) or
more of the then outstanding voting securities, owns, together with its
Affiliates, Beneficial Ownership of fifty percent (50%) or more of the combined
voting power of the then outstanding voting securities of (x) the Surviving
Corporation or (y) the ultimate Parent Corporation.



Each transaction described in clauses (c)(i)(A) through (C) above shall herein
be referred to as a "Non-Control Transaction"; or



The direct or indirect sale or other disposition of all or substantially all of
the assets of the Company to any Person (other than (A) a transfer to a
Subsidiary, (B) under conditions that would constitute a Non-Control Transaction
with the disposition of assets being regarded as a Merger for this purpose, or
(C) the distribution to the Company's stockholders of the stock of a Subsidiary
or any other assets).



Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
solely because any Person (the "Subject Person") acquired Beneficial Ownership
of more than the permitted amount of the then outstanding voting securities as a
result of the acquisition of voting securities by the Company which, by reducing
the number of voting securities then outstanding, increases the proportional
number of shares Beneficially Owned by the Subject Persons, provided that if a
Change in Control would occur (but for the operation of this sentence) as a
result of the acquisition of voting securities by the Company, and after such
share acquisition by the Company, the Subject Person becomes the Beneficial
Owner of any additional voting securities which increases the percentage of the
then outstanding voting securities Beneficially Owned by the Subject Person,
then a Change in Control shall occur. "Affiliate" means, with respect to any
Person, any other Person that, directly or indirectly through one or more
intermediaries, controls, or is controlled by, or is under common control with,
such Person. "Beneficial Ownership" means ownership within the meaning of Rule
13d-3 promulgated under the Securities and Exchange Act of 1934, as amended (the
"Exchange Act"). "Person" means "person" as such term is used for purposes of
Section 13(d) or 14(d) of the Exchange Act, including without limitation, any
individual, corporation, limited liability company, partnership, trust,
unincorporated organization, government or any agency or political subdivision
thereof or any other entity or any group of Persons.



Employee Covenants

.





Confidentiality

. The Executive shall not, without the prior express written consent of the
Company, directly or indirectly, use for any purpose any Confidential
Information (as defined below) in any way, or divulge, disclose or make
available or accessible any Confidential Information to any person, firm,
partnership, corporation, trust or any other entity or third party unless (i)
such disclosure is reasonably necessary or appropriate in connection with the
performance by the Executive of his duties as an executive of the Company or
(ii) such disclosure is required by applicable law or (iii) the Executive is
requested or required by a judicial or arbitration body or governmental agency
(by oral question, interrogatories, requests for information or documents,
subpoena, civil investigative demand or similar process) to disclose any such
information, in which case the Executive will (A) promptly notify the Company of
such request or requirement, so that the Company may seek an appropriate
protective order and (B) cooperate with the Company, at its expense, in seeking
such an order.
"Confidential Information"
means all information respecting the business and activities of the Company and
any of its Subsidiaries, including, without limitation, respecting the clients,
customers, suppliers, employees, consultants, prospects, computer or other
files, projects, products, computer disks or other media, computer hardware or
computer software programs, underwriting, lending or investment standards,
marketing plans, financial information, methodologies, know-how, processes,
trade secrets, policies, practices, projections, forecasts, formats, operational
methods, product development techniques, research, strategies or information
agreed to with third-parties to be kept confidential by the Company and any of
its Subsidiaries. Notwithstanding the immediately preceding sentence,
Confidential Information shall not include any information that is, or becomes,
a part of the public domain or generally available to the public (unless such
availability occurs as a result of any breach by the Executive of this Agreement
or any breach by an employee of the Company of a similar agreement) or any
business knowledge and experience of the type usually acquired by persons
engaged in positions similar to the Executive's position with the Company, to
the extent such knowledge and experience is not specific to the Company and not
proprietary to the Company or any of its Subsidiaries.





Non-Competition

. During the Term and during the Non-Competition Period, as defined in Section
7(d), the Executive shall not, without the prior written consent of the Company,
engage in any business or activity, whether as an employee, consultant, partner,
principal, agent, representative, stockholder (other than as the holder of an
interest of two percent (2%) or less in the equity of a publicly traded
corporation) or other individual, corporate or representative capacity, or
render any services or provide any advice or assistance to any business, person
or entity, if such business, activity, person or entity competes anywhere in the
United States with the Company or any of its Subsidiaries in respect of (i) any
then current product, service or business of the Company or any of its
Subsidiaries on the Termination Date or (ii) any product, service or business as
to which the Company or any of its Subsidiaries has begun preparing to develop
or offer as of the Termination Date. Nothing herein shall be construed to
prevent the Executive from being employed by any person or entity in a line of
business or activity that does not compete with (i) products, services or
businesses offered or conducted by the Company or its Subsidiaries as of the
Termination Date, or (ii) products, services or business which the Company or
any of its Subsidiaries has begun preparing to develop or offer as of the
Termination Date. A product, service or business shall not be deemed to compete
with the Company or its Subsidiaries if it is offered in any industry or market
sector in which the Company and its Subsidiaries do not compete nor have begun
preparing to compete as of the Termination Date.





Non-Solicitation

. During the Term and during the Applicable Period (together, the
"Non-Solicitation Period"
), the Executive shall not divert, solicit or lure away the patronage of (i) any
client or business of the Company or any of its Subsidiaries as of or within the
two (2) year period prior to the Termination Date or (ii) any prospective client
or business of the Company or any of its Subsidiaries. As used herein,
"prospective client"
means any client that, to the knowledge of the Executive, the Company or any of
its Subsidiaries (i) has solicited within the two (2) year period prior to the
Termination Date, or (ii) is soliciting as of the Termination Date. Nothing
herein shall be construed to prevent the Executive from soliciting clients or
prospective clients of the Company or its Subsidiaries with respect to products,
services or businesses which the Company and its Subsidiaries neither offer or
conduct, nor have begun preparing to develop or offer, as of the Termination
Date. The Executive shall not, during the Non-Solicitation Period, directly or
indirectly, recruit, hire or assist others in recruiting or hiring, or otherwise
solicit for employment, any employees of the Company or any of its Subsidiaries.
The provisions of this Section 7(c) shall not be deemed to limit in any way the
provisions of any other Section of this Agreement.





The Non-Competition Period and the Applicable Period

. For purposes of this Agreement:





the "Non-Competition Period" means:



the period beginning on the Termination Date and ending twenty-four (24) months
after the Termination Date, if the Executive's employment with the Company shall
be terminated (1) by the Company other than for Cause or Disability, or (2) by
the Executive for Good Reason; or



the period beginning on the Termination Date and ending 90 days after the
Termination Date, if the Executive's employment with the Company shall be
terminated (1) by the Company for Cause, (2) by the Executive other than for
Good Reason, or (3) due to the Executive's Disability.



the "Applicable Period" means:



the period beginning on the Termination Date and ending twenty-four (24) months
after the Termination Date, if the Executive's employment with the Company shall
be terminated (1) by the Company other than for Cause or Disability, or (2) by
the Executive for Good Reason; or



the period beginning on the Termination Date and ending twelve (12) months after
the Termination Date, if the Executive's employment with the Company shall be
terminated (1) by the Company for Cause, (2) by the Executive other than for
Good Reason, or (3) due to the Executive's Disability.



Notwithstanding any provision in Section 7(d)(i) or Section 7(d)(ii) to the
contrary, the Parties agree that the Company shall have the right to extend the
Non-Competition Period and/or the Applicable Period, on a monthly basis, for a
maximum of twenty-four (24) months after the Termination Date, by paying to the
Executive during each month (the "Monthly Extension Amount") of the applicable
time period that was extended an aggregate amount equal to: (A) two times the
Executive's Base Salary as of the Termination Date and two times the Executive's
Target Annual Bonus as of the Termination Date, divided by (B) twenty-four (24)
months (the "Extension Amount"). For example, if both the Non-Competition Period
and the Applicable Period are extended so that they last until the date
twenty-four (24) months following the Termination Date, then the Company will
pay the Executive a total payment equal to the sum of two times the Executive's
Base Salary as of the Termination Date and two times the Executive's Target
Annual Bonus as of the Termination Date, which payment shall be paid on a
pro-rata basis over such twenty-four (24) month period.



Interpretation

. The Parties hereto recognize that the laws and public policies of the various
states of the United States may differ as to the validity and enforceability of
covenants similar to those set forth in Sections 7(b) and (c). It is the
intention of the Parties that the potential restrictions on the Executive's
activities imposed by Sections 7(b) and (c) be reasonable in both duration and
geographic scope and in all other respects, it being understood that the
business conducted by the Company and its Subsidiaries is nationwide in scope.
It is also the intention of the Parties that the provisions of Sections 7(b) and
(c) be enforced to the fullest extent permissible under the laws and policies of
each jurisdiction in which enforcement may be sought, and that in the event that
any provision of Sections 7(b) and (c) shall, for any reason, be held invalid or
unenforceable in any respect, it shall not invalidate, render unenforceable or
otherwise affect any other provision hereof, and such invalid or unenforceable
provision shall be construed by limiting it so as to be valid and enforceable to
the fullest extent permissible under applicable law. If applicable law does not
permit an invalid or unenforceable provision to be so construed, then the
invalid or unenforceable provision shall be stricken and the remaining portions
of Sections 7(b) and (c) shall be enforced to the fullest extent permitted by
law. In addition, if any provision of Sections 7(b) and (c) shall be determined
to be invalid or unenforceable, such invalidity or unenforceability shall be
deemed to apply only with respect to the operation of such provision in the
particular jurisdiction in which such determination is made and not with respect
to any other provision or jurisdiction.





Remedies

. The Executive agrees that any breach of the terms of this Section 7 would
result in irreparable injury and damage to the Company for which the Company
would have no adequate remedy at law; the Executive therefore also agrees that
in the event of said breach or any threat of breach, the Company shall be
entitled to an immediate injunction and restraining order from a court of
competent jurisdiction to prevent such breach and/or threatened breach and/or
continued breach by the Executive and/or any and all persons and/or entities
acting for and/or with the Executive, without having to prove damages. The
availability of injunctive relief shall be in addition to any other remedies to
which the Company may be entitled at law or in equity, but remedies other than
injunctive relief may only be pursued in an arbitration brought in accordance
with Section 9 of this Agreement. The terms of this paragraph shall not prevent
the Company from pursuing in an arbitration any other available remedies for any
breach or threatened breach of this Section 7, including but not limited to the
recovery of damages from the Executive.





Survival

. The provisions of this Section 7 shall survive any termination of this
Agreement, and the existence of any claim or cause of action by the Executive
against the Company, whether predicated on this Agreement or otherwise, shall
not constitute a defense to the enforcement by the Company of the covenants and
agreements of this Section 7; provided, however, that this paragraph shall not,
in and of itself, preclude the Executive from defending himself against the
enforceability of the covenants and agreements of this Section 7.





Return of Materials

. Upon the request of the Company and, in any event, upon termination of
employment, the Executive will leave with the Company all memoranda, notes,
records, manuals, or other documents and media (in whatever form maintained,
whether documentary, computer storage or otherwise) pertaining to the Company's
business, including all copies thereof; other than such documents and items that
are personal to the employee (
e.g.
, pay stubs, personal tax documentation and other compensation or employment
related materials).





Ownership of Executive Developments

. All copyrights, patents, trade secrets, or other intellectual property rights
associated with any ideas, concepts, techniques, inventions, processes, or works
of authorship developed or created by the Executive during the course of
performing work for the Company, its Subsidiaries, or its clients, including,
but not limited to, software programs, manuals, publications and reports
(collectively, the
"Work Product"
) belongs and shall belong exclusively to the Company and shall, to the extent
possible, be considered a work made by the Executive for hire for the Company
within the meaning of Title 17 of the United States Code. To the extent the Work
Product may not be considered work made by the Executive for hire for the
Company, the Executive agrees to assign, and shall automatically assign at the
time of creation of the Work Product, without any requirement of further
consideration, any right, title, or interest he may have in such Work Product.
Upon request of the Company, the Executive shall take such further actions,
including execution and delivery of instruments of conveyance, as may be
appropriate to give full and proper effect to such assignment. Notwithstanding
anything else in this Agreement, any ideas, concepts, techniques, inventions,
processes or works of authorship developed or created by the Executive on the
Executive's own time, and which have no application in the business of the
Company
("Executive Work Product"
), shall not be considered Work Product.





Consequences of Challenging Enforceability of Non-Competition or
Non-Solicitation Covenants

. If at any time the Executive or his subsequent employer successfully
challenges the enforceability of the non-competition and/or non-solicitation
covenants of Sections 7(b) and 7(c), then (A) all references to 90 days, twelve
(12) months, eighteen (18) months, or twenty-four (24) months in Sections 5(c)
and 7(d) shall instead be references to the time period that such
non-competition and non-solicitation covenants actually remain in effect, and
(B) the Severance Amount and the Continuation Health Coverage that the Executive
may receive pursuant to Section 5(c) and the Extension Amount that the Executive
may receive pursuant to Section 7(d) shall automatically be reduced
proportionately.





Non-disparagement

. During his employment and for an indefinite period following termination of
his employment with the Company, the Executive agrees not to disparage in any
respect the Company, any of its products or practices, or any of its directors,
officers, agents, representatives, stockholders or affiliates, either orally or
in writing. During the Term and for an indefinite period following the Term, the
Company's officers and members of its Board shall not disparage in any respect
the Executive. Nothing in this paragraph shall prohibit the Executive or the
Company's officers and members of its Board from responding truthfully when
required by a governmental agency, law, subpoena or court order.





Cooperation

. Executive agrees that during the Term and, upon the Company's reasonable
request and at the Company's reasonable expense, following the Term, he will
provide whatever assistance is required by the Company or its agents, including
its attorneys, concerning any matter related to his employment with the Company.
Executive further agrees both to immediately notify the Company upon receipt of
any court order, subpoena, or any legal discovery device that seeks or might
require disclosure of any matter related to his employment with the Company, and
to furnish, within three (3) business days of its receipt, a copy of such court
order, subpoena, or legal discovery device to the Company, so that the Company
may take appropriate measures to quash or otherwise defend its interests.



Successors and Assigns

.





This Agreement shall be binding upon and shall inure to the benefit of the
Company, its successors and assigns. The term "Company" as used herein shall
include such successors and assigns. The term "successors and assigns" as used
herein shall mean a corporation or other entity acquiring all or substantially
all the assets and business of the Company (including this Agreement) whether by
operation of law or otherwise.



Neither this Agreement nor any right or interest hereunder shall be assignable
or transferable by the Executive, his beneficiaries or legal representatives,
except by will or by the laws of descent and distribution. This Agreement shall
inure to the benefit of and be enforceable by the Executive's legal personal
representative.



Arbitration

. Except as set forth in Section 7(f) hereof, any and all disputes, claims and
controversies between the Company or any of its Affiliates and the Executive
arising out of or relating to this Agreement, or the breach thereof, or
otherwise arising out of or relating to the Executive's employment or the
termination thereof shall be resolved by binding arbitration in accordance with
the Commercial Arbitration Rules of the American Arbitration Association. The
arbitration shall take place in the Washington, D.C. metropolitan area. The
arbitrator shall have no authority to award punitive damages. The award of the
arbitrator shall be final and judgment thereon may be entered in any court
having jurisdiction. The Parties shall share the costs of the arbitration
equally, unless otherwise ordered by the arbitrator. Judgment upon the
arbitration award may be entered in any federal or state court having
jurisdiction.





Notice

. For the purposes of this Agreement, notices and all other communications
provided for in the Agreement (including the Notice of Termination) shall be in
writing and shall be deemed to have been duly given when personally delivered or
sent by certified mail, return receipt requested, postage prepaid, addressed to
the respective addresses last given by each party to the other, provided that
all notices to the Company shall be directed to the attention of the Board with
a copy to the Secretary of the Company. All notices and communications shall be
deemed to have been received on the date of delivery thereof or on the third
business day after the mailing thereof, except that notice of change of address
shall be effective only upon receipt.





Non-exclusivity of Rights

. Nothing in this Agreement shall prevent or limit the Executive's continuing or
future participation in any benefit, bonus, incentive or other plan or program
provided by the Company or any of its subsidiaries and for which the Executive
may qualify, nor shall anything herein limit or reduce such rights as the
Executive may have under any other agreements with the Company or any of its
subsidiaries. Amounts which are vested benefits or which the Executive is
otherwise entitled to receive under any plan or program of the Company or any of
its subsidiaries shall be payable in accordance with such plan or program,
except as explicitly modified by this Agreement.





Miscellaneous

.





No provision of this Agreement may be modified, waived or discharged unless such
waiver, modification or discharge is agreed to in writing and signed by the
Executive and the Company. No waiver by either party hereto at any time of any
breach by the other party hereto of, or compliance with, any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time. No agreement or representations, oral or otherwise,
express or implied, with respect to the subject matter hereof have been made by
either party which are not expressly set forth in this Agreement.



To the extent that the Company reasonably determines that any compensation or
benefits payable under this Agreement are subject to Section 409A, this
Agreement shall incorporate the terms and conditions required by Section 409A
and Department of Treasury regulations as reasonably determined by the Company
and the Executive. To the extent applicable, this Agreement shall be interpreted
in accordance with Section 409A and Department of Treasury regulations and other
interpretative guidance issued thereunder, including without limitation any such
regulations or other such guidance that may be issued after the Effective Date.
Notwithstanding any provision of this Agreement to the contrary, in the event
that following the Effective Date the Company reasonably determines that any
compensation or benefits payable under this Agreement may be subject to Section
409A and related Department of Treasury guidance (including such Department of
Treasury guidance as may be issued after the Effective Date), the Company and
the Executive shall work together to adopt such amendments to this Agreement or
adopt other policies or procedures (including amendments, policies and
procedures with retroactive effect), or take any other commercially reasonable
actions necessary or appropriate to (i) exempt the compensation and benefits
payable under this Agreement from Section 409A and/or preserve the intended tax
treatment of the compensation and benefits provided with respect to this
Agreement, or (ii) comply with the requirements of Section 409A and related
Department of Treasury guidance.



Governing Law

. This Agreement shall be governed by and construed and enforced in accordance
with the laws of the Commonwealth of Virginia without giving effect to the
conflict of law principles thereof.





Severability

. The provisions of this Agreement shall be deemed severable and the invalidity
or unenforceability of any provision shall not affect the validity or
enforceability of the other provisions hereof.





Entire Agreement

. This Agreement constitutes the entire agreement between the Parties hereto and
supersedes all prior agreements, if any, understandings and arrangements, oral
or written, between the Parties hereto with respect to the subject matter
hereof.





[Balance of Page Intentionally Blank]



 

 

IN WITNESS WHEREOF

, the Company has caused this Agreement to be executed by its duly authorized
officer and the Executive has executed this Agreement as of the day and year
first above written.



MCG Capital Corporation

/s/ Steven F. Tunney

Name: Steven F. Tunney

Title: President and Chief Executive Officer

 

Executive: ROBERT J. MERRICK

 

/s/ Robert J. Merrick

 

 

EXHIBIT A



For and in consideration of the payments and other benefits due to _______ (the
"Executive") pursuant to the Employment Agreement dated as of ______ __, 2006
(the "Employment Agreement"), by and between _______________, (the "Company")
and the Executive, and for other good and valuable consideration, the Executive
hereby agrees, for the Executive, the Executive's spouse and child or children
(if any), the Executive's heirs, beneficiaries, devisees, executors,
administrators, attorneys, personal representatives, successors and assigns, to
forever release, discharge and covenant not to sue the Company or any of its
divisions, affiliates, subsidiaries, parents, branches, predecessors,
successors, assigns, and, with respect to such entities, their officers,
directors, trustees, employees, agents, shareholders, administrators, general or
limited partners, representatives, attorneys, insurers and fiduciaries, past,
present and future (the "Released Parties") from any and all claims of any kind
arising out of, or related to, his employment with the Company, its affiliates
and subsidiaries (collectively, with the Company, the "Affiliated Entities"),
the Executive's separation from employment with the Affiliated Entities, which
the Executive now has or may have against the Released Parties, whether known or
unknown to the Executive, by reason of facts which have occurred on or prior to
the date that the Executive has signed this Release. Such released claims
include, without limitation, any and all claims relating to the foregoing under
federal, state or local laws pertaining to employment, including, without
limitation, the Age Discrimination in Employment Act, Title VII of the Civil
Rights Act of 1964, as amended, 42 U.S.C. Section 2000e et. seq., the Fair Labor
Standards Act, as amended, 29 U.S.C. Section 201 et. seq., the Americans with
Disabilities Act, as amended, 42 U.S.C. Section 12101 et. seq. the
Reconstruction Era Civil Rights Act, as amended, 42 U.S.C. Section 1981 et.
seq., the Rehabilitation Act of 1973, as amended, 29 U.S.C. Section 701 et.
seq., the Family and Medical Leave Act of 1992, 29 U.S.C. Section 2601 et. seq.,
and any and all state or local laws regarding employment discrimination and/or
federal, state or local laws of any type or description regarding employment,
including but not limited to any claims arising from or derivative of the
Executive's employment with the Affiliated Entities, as well as any and all such
claims under state contract or tort law.

The Executive has read this Release carefully, acknowledges that the Executive
has been given at least 21 days to consider all of its terms and has been
advised to consult with any attorney and any other advisors of the Executive's
choice prior to executing this Release, and the Executive fully understands that
by signing below the Executive is voluntarily giving up any right which the
Executive may have to sue or bring any other claims against the Released
Parties, including any rights and claims under the Age Discrimination in
Employment Act. The Executive also understands that the Executive has a period
of seven days after signing this Release within which to revoke his agreement,
and that neither the Company nor any other person is obligated to make any
payments or provide any other benefits to the Executive pursuant to the
Agreement until eight days have passed since the Executive's signing of this
Release without the Executive's signature having been revoked other than any
accrued obligations or other benefits payable pursuant to the terms of the
Company's normal payroll practices or employee benefit plans. Finally, the
Executive has not been forced or pressured in any manner whatsoever to sign this
Release, and the Executive agrees to all of its terms voluntarily.

Notwithstanding anything else herein to the contrary, this Release shall not
affect: (i) the Company's obligations under any compensation or employee benefit
plan, program or arrangement (including, without limitation, obligations to the
Executive under any stock option, stock award or agreements or obligations under
any pension, deferred compensation or retention plan) provided by the Affiliated
Entities where the Executive's compensation or benefits are intended to continue
or the Executive is to be provided with compensation or benefits, in accordance
with the express written terms of such plan, program or arrangement, beyond the
date of the Executive's termination; or (ii) rights to indemnification the
Executive may have as an insured under any director's and officer's liability
insurance policy now or previously in force.

This Release is final and binding and may not be changed or modified except in a
writing signed by both parties.

_________________________

_________________________

Date

         

_________________________

_________________________

Date

 